DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first beam deflection unit designed to deflect” “second beam deflection unit designed to deflect” “first field of view discriminator unit arranged such that the first partial beam is spatially selected” “second field of view discriminator unit arranged such that the second partial beam is spatially selected” “computing unit” “using a first beam deflection unit” “using a second beam deflection unit” “means of a first field of view discriminator unit” “ using a second field of view discriminator unit” in claims 1 & 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant recites the first/second deflection unit may include a first and second mirror, double mirror periscope, prism, or a triple mirror periscope.
Applicant teaches the field of view discriminator BFD is either formed as a gap aperture, as a
narrow pinhole array, or as a raster, computer-controllable, micro-mechanical pinhole array (pg. 126, lines 1-2).
	Applicant teaches a computing unit uses a computing program (pg. 10, line 11).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claim 14, the claimed subject matter “or spatially selecting at least a part of the first partial beam after the splitting and after the second deflection using by means of a first field of view discriminator unit in the double beam interferometer; and or spatially” is render indefinite.  Examiner notes the terms “or” & "and or" are unclear since it is unclear as to what elements are included or excluded.  Clarification is required.
Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Svensson, Thomas, “Design, calibration and characterization of a low-cost spatial Fourier transform LWIR hyperspectral camera with spatial and temporal scanning modes”, SPIES, 2018 and Anatoly Efimov, “Lateral-shearing, delay-dithering Mach–Zehnder interferometer for spatial coherence measurement”, Optics Letters, 2013.
	
Allowable Subject Matter
Claims 1-13 are allowed.  Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  



As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious “spatially selecting at least a part of the first partial beam after the splitting and prior to the second deflection by means of a first field of view discriminator unit in the double beam interferometer; and spatially selecting at least a part of the second partial beam after the splitting and prior to the second deflection using by means of a second field of view discriminator unit in the double beam interferometer”, in combination with the rest of the limitations of claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.